            Case 20-07004 Document 1 Filed in TXSB on 07/20/20 Page 1 of 5




                     IN THE UNITED STATES BANKRUPCTY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

 JON CHRISTIAN AMBERSON, P.C.,                    §
 Plaintiff                                        §
                                                  §
 v.                                               §
                                                  §
 JAMES ARGYLE MCALLEN,                            §
 EL RUCIO LAND AND CATTLE                         §
 COMPANY, INC., SAN JUANITO                       §
 LAND PARTNERSHIP, LTD., AND                      §       Adv. Proc. No. 20-_____
 MCALLEN TRUST PARTNERSHIP,                       §
 Defendants                                       §
                                                  §
 v.                                               §
                                                  §
 JON CHRISTIAN AMBERSON AND                       §
 AMBERSON NATURAL RESOURCES,                      §
 LLC,                                             §
 Third Parties                                    §


                                   NOTICE OF REMOVAL

       Third Party Amberson Natural Resources LLC (“ANR”), by its attorneys, hereby files this

Notice of Removal (the “Notice of Removal”) pursuant to 28 U.S.C. § l452(a) and Rule 9027 of

the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to the United States

Bankruptcy Court for the Southern District of Texas (the “SDTX Bankruptcy Court” or this

“Court”), and thereafter for transfer to the United States Bankruptcy Court for the Western District

of Texas (the “WDTX Bankruptcy Court”), to be heard in connection with that certain bankruptcy

case pending as In re Amberson Natural Resources LLC, Case No. 20-53102 (the “ANR

Bankruptcy Case”). The grounds for removal include:

       1.       ANR is a party to litigation in the 92nd District Court for Hidalgo County, Texas

(the “Texas State Court”), Cause No. C-0340-15-A (the “State Court Action”). A copy of the



NOTICE OF REMOVAL                                                                        PAGE 1 OF 5
             Case 20-07004 Document 1 Filed in TXSB on 07/20/20 Page 2 of 5




complaint and all other pleadings on file in the State Court Action will be filed as an appendix

immediately following the filing of the notice of removal.

        2.       On July 20, 2020 (the “Petition Date”), ANR filed a voluntary petition for relief

under chapter 11 of the United States Bankruptcy Code in the WDTX Bankruptcy Court, which

initiated the ANR Bankruptcy Case.

        3.       In the State Court Action, third-party and cross-plaintiffs seek, inter alia,

declaratory judgment and injunctive relief that certain property membership interests ANR owns

must be “returned” to third-party and cross-plaintiffs.

        4.       Section 1452 of Title 28 provides, in part, that a party may remove any claim or

cause of action in a civil action to the district court if such district court has jurisdiction pursuant

to section 1334 of Title 28. In turn, Section 1334(b) of Title 28 provides, in pertinent part, that a

district court's jurisdiction extends to those civil proceedings that “arise under,” “arise in” or are

“related to” a case filed under the Bankruptcy Code.

        5.       The State Court Action is subject to removal pursuant to the jurisdiction of the

United States District Courts over civil proceedings arising in, arising under, or related to cases

under 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”). 28 U.S.C, §§ 1334(b) and 1452 and the

referral of such proceedings to this Court by standing order of reference.

        6.       The State Court Action arises in, arises under, or otherwise is related to the

Bankruptcy Case and is therefore removable under 28 U.S.C. § 1452, because, inter alia, on the

Petition Date, ANR’s property, including any membership interests it owns, became property of

ANR’s bankruptcy estate. See 11 U.S.C. §§ 362(a)(1), (3) & 541. All other parties were stayed

from continuing to pursue claims against ANR. See 11 U.S.C. § 362(a). All other parties were also

stayed from continuing to pursue claims against Jon Christian Amberson, the plaintiff and cross-



NOTICE OF REMOVAL                                                                            PAGE 2 OF 5
            Case 20-07004 Document 1 Filed in TXSB on 07/20/20 Page 3 of 5




defendant, because the third-party and cross-plaintiffs seek a determination that ANR is the alter

ego of Jon Christian Amberson. See 11 U.S.C. § 362(a)(1), (3); In re S.I. Acquisitions, Inc., 817

F.2d 1142, 1153 (5th Cir 1987) (finding that alter ego claims are property of the corporation’s

bankruptcy estate). This litigation cannot meaningfully continue outside the WDTX Bankruptcy

Court without the WDTX Bankruptcy Court's permission. See Fed. R. Bankr. P. 9027; 11 U.S.C.

§ 362(d).

       7.       As a result, ANR removes the State Court Action to this Court under 28 U.S.C. §

1452(a) and Bankruptcy Rule 9027 pursuant to the jurisdiction of this Court under 28 U.S.C. §

1334(b), as a civil proceeding arising under Title 11 or arising in or related to cases under Title 11,

namely, the ANR Bankruptcy Case.

       8.       Matters “arising under” or “arising in” bankruptcy cases are core proceedings. See

28 U.S.C. § 157(b)(l). The State Court Action is within the WDTX Bankruptcy Court’s “core”

jurisdiction within the meaning of 28 U.S.C. § 157(b)(1) and (2), because it seeks a determination

of the validity and value of third-party and cross-plaintiffs’ claims against ANR. See 28 U.S.C. §

157(b)(2)(B). The resolution of the State Court Action will seriously affect the assets available to

ANR’s bankruptcy estate for distribution to creditors. See 28 U.S.C. § 157(b)(2)(O). The State

Court Action further affects the administration of ANR’s bankruptcy estate and seeks to adjust the

debtor-creditor and debtor-equity security holder relationship. 28 U.S.C. § l 57(b)(2)(A), (O).

       9.       Even if the State Court Action is not a core proceeding, which it is, it is indisputably

related to the ANR Bankruptcy Case, and thus, removal to this Court is proper.

       10.      This Notice of Removal is filed within 90 days after the Petition Date as required

by Bankruptcy Rule 9027(a)(2). This Notice of Removal is timely under Bankruptcy Rule 9027

and 28 U.S.C. § 1452.



NOTICE OF REMOVAL                                                                            PAGE 3 OF 5
          Case 20-07004 Document 1 Filed in TXSB on 07/20/20 Page 4 of 5




         11.   No previous notice of removal of the State Court Action has been filed in this or

any other court.

         12.   Pursuant to 28 U.S.C. § 1452(a), assignment to this Court is proper because the

State Court Action is pending in the Texas State Court. In this Court, a state court proceeding may

be removed directly to the Bankruptcy Court in the division where the state court action is pending,

for transfer to the court where the bankruptcy matter is pending. See In re North American Funding

Corp., 64 B.R. 795 (Bankr. S.D. Tex. 1986).

         13.   Pursuant to Bankruptcy Rule 9027, the Notice of Removal is accompanied by a

copy of all process and pleadings filed in the Texas State Court Action, with the exception of any

discovery material, which will be filed on the docket for this removed adversary proceeding as a

separate appendix.

         14.   Pursuant to Bankruptcy Rule 9027(a)(l) and Local Bankruptcy Rule 9027-2, ANR

hereby consents to entry of final orders or judgment by the WDTX Bankruptcy Court.

         15.   Upon the filing of this Notice of Removal, ANR will provide written notice of

removal to Jon Christian Amberson P.C., Jon Christian Amberson, James Argyle McAllen, El

Rucio Land and Cattle Company, Inc., San Juanito Land Partnership, Ltd., and McAllen Trust

Partnership and to the Texas State Court. ANR will promptly file with the Texas State Court a

Notice of Filing of Notice of Removal to Federal Court pursuant to Bankruptcy Rule 9027.

         WHEREFORE, ANR requests that upon receipt of this removed action, the United States

Bankruptcy Court for the Southern District of Texas will transfer this matter to the United States

Bankruptcy Court for the Western District of Texas. A separate motion to transfer venue will be

filed.




NOTICE OF REMOVAL                                                                        PAGE 4 OF 5
        Case 20-07004 Document 1 Filed in TXSB on 07/20/20 Page 5 of 5




      Dated: July 20, 2020           /s/ Scott D. Lawrence
                                    Jason M. Rudd, Tex. Bar No. 24028786
                                    Scott D. Lawrence, Tex. Bar No. 24087896
                                    WICK PHILLIPS GOULD & MARTIN, LLP
                                    3131 McKinney Avenue, Suite 100
                                    Dallas, Texas 75204
                                    Telephone: (214) 692-6200
                                    Facsimile: (214) 692-6255
                                    jason.rudd@wickphillips.com
                                    scott.lawrence@wickphillips.com

                                    PROPOSED COUNSEL FOR DEBTOR
                                    AMBERSON NATURAL RESOURCES LLC




NOTICE OF REMOVAL                                                         PAGE 5 OF 5
